Exhibit 10.36


SEPARATION AND RELEASE AGREEMENT
    
This Separation and Release Agreement (“Agreement”) is entered into by and
between Blucora, Inc. (the “Company”), H.D. Vest, Inc., (“HD Vest”) and Robert
D. Oros (“Executive”), effective as the date both Parties execute this Agreement
(“Effective Date”). The Company and Executive are referred to herein
individually, as a “Party” and collectively, as the “Parties.” Defined terms not
defined in this Agreement have the meaning set forth in the Employment Agreement


WHEREAS, Executive has been employed by the Company as its Chief Executive
Officer (“CEO”);


WHEREAS, Executive executed an Employment Agreement with the Company effective
as of January 22, 2017 (“Employment Agreement”);


WHEREAS, Executive voluntarily resigns his employment and officer position
effective November 15, 2018 (the “Separation Date”);


WHEREAS, Executive agrees to make himself available following the Separation
Date to provide transition services to the Company through March 1, 2019 (the
“Transition Period”);


WHEREAS, the Parties desire to set forth Executive’s separation benefits and
obligations and to finally, fully and completely resolve all matters arising
from or during Executive’s employment and separation from employment, any
benefits, bonuses and compensation connected with such employment and all other
disputes and matters that the Parties may have for any reason; and


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:


End of Executive’s Employment and Transition.


(a)The Parties agree that Executive’s employment with the Company shall
terminate on the Separation Date. All of Executive’s positions with the Company,
including all officer positions, shall terminate effective as of the Separation
Date. Executive shall execute all documents and take such further steps as may
be required to effectuate such termination(s). Executive shall not perform any
work except as set forth in this Agreement, and shall not make any
representations or execute any documents, or take any other actions, on behalf
of the Company as of the Separation Date. The Company shall pay Executive for
all base salary earned but unpaid through the Separation Date, and shall
reimburse Executive for all reasonable business expenses incurred and submitted
in accordance with the Company’s policies.


(b)Notwithstanding the foregoing, Executive agrees to cooperate fully and
provide assistance during the Transition Period, as requested by the Company, in
the orderly transitioning of Executive’s duties and responsibilities to such
other persons as the Company shall designate and agrees to thoroughly and
diligently perform those duties and actions which are necessary or appropriate
to cause such orderly transition. Executive agrees to: (i) fully inform the
Company and Executive’s successors of all activities in which Executive was
involved prior to the Separation Date and of the status of any projects; (ii)
transfer or otherwise make available to Executive’s successors or others
designated by the Company to the extent possible, all of Executive’s knowledge
and experience regarding Executive’s duties; (iii) accomplish a smooth
transition of Executive’s responsibilities to Executive’s successors; (iv)
comply with the Company’s and HD Vest’s codes of conduct and employee handbooks,
and this Agreement, (v) not take


SEPARATION AND RELEASE AGREEMENT    Page 1

--------------------------------------------------------------------------------




any action contrary to the goodwill, reputation, and ongoing business of the
Company including not making any disparaging comments regarding the Company or
its officers, directors, executives, shareholders or employees; and (vi) take
all steps necessary to maintain, and in no way act to hinder, the foregoing
duties (collectively, the “Transition Services”). Executive acknowledges and
agrees that Executive shall continue to receive his base salary during the
Transition Period as compensation for the Transition Services but shall receive
no other compensation other than the compensation and benefits provided for in
this Agreement. Should Executive provide the Transition Services to the
satisfaction of the Company throughout the term of the Transition Period,
Executive will be entitled to vest previously granted equity, which has vesting
dates during the Transition Period. Further, the Company and Executive agree
that, should Executive accept a full-time role which (a) does not violate
Section 7 of this Agreement or the terms of the Surviving Agreement (as defined
below), (b) has a start date of January 1, 2019 or later, and (c) for which no
public announcement in any way related to Executive’s acceptance of the role or
employment with the employer is made before January 1, 2019, Executive may
terminate the Transition Period with fifteen days’ notice to the Company. If
Executive terminates the Transition Period pursuant to this Section 1(b) prior
to the date of vesting of any equity awards that occurs during the Transition
Period, Executive will forfeit the vesting of equity which would have otherwise
vested in the Transition Period.


2.    Consideration. Provided that Executive complies and remains in continued
compliance with this Agreement and the Surviving Agreement and does not revoke
this Agreement under Section 17, the Company agrees to waive Executive’s
obligation in Exhibit C of the Employment Agreement, Commuting, Relocation and
Other Expenses, to repay to the Company all Moving/Commuting Expenses paid by
the Company or reimbursed to the Executive. Executive acknowledges and agrees
that, but for this Agreement, Executive is not otherwise entitled to the
consideration set forth in this Section 2. In the event Executive fails to
timely execute this Agreement, or revokes this Agreement in accordance with
Section 17 below, or breaches the terms of this Agreement, Executive must fully
repay to the Company all Moving/Commuting Expenses as set forth in Exhibit C of
the Employment Agreement. Other than the consideration provided for in this
Agreement, Executive shall not be entitled to any additional compensation,
bonuses, severance pay, payments, grants, options or benefits under the
Employment Agreement, any other agreement or any benefit plan, long term
incentive plan, short term incentive plan, severance pay plan or bonus or
incentive program established by the Company.
3.    Release. In consideration of the promises of the Company provided herein,
including, the consideration provided for in Section 2 and other consideration
provided for in this Agreement, that being good and valuable consideration, the
receipt, adequacy and sufficiency of which Executive acknowledges, Executive, on
Executive’s own behalf and on behalf of Executive’s agents, administrators,
representatives, executors, successors, heirs, devisees and assigns
(collectively, the “Executive Releasing Parties”) hereby fully and forever
waives, releases, extinguishes and discharges the Company, HD Vest their
shareholders, their affiliates, subsidiaries and each of their respective past,
present and future parents, owners, officers, directors, shareholders, members,
executives, employees, consultants, independent contractors, partners, agents,
attorneys, advisers, insurers, fiduciaries, employee benefit plans,
representatives, successors and assigns (each, a “Company Released Party” and
collectively, the “Company Released Parties”), jointly and severally, from any
and all claims, rights, demands, debts, obligations, losses, causes of action,
suits, controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, front pay, fringe benefits, reinstatement,
reemployment, compensatory damages, punitive damages, or any other kind of
damages, which any of Executive Releasing Parties have, had or may have against
any of the Company Released Parties relating to or arising out of any matter
arising on or before the date this Agreement is


SEPARATION AND RELEASE AGREEMENT    Page 2

--------------------------------------------------------------------------------




executed by Executive. Such released Claims include, without limitation, all
Claims arising from or relating to Executive’s employment with the Company or
the termination of that employment relationship or any circumstances related
thereto, or any other matter, cause or thing whatsoever, including without
limitation all Claims arising at law or equity or sounding in contract (express
or implied) or tort, Claims arising by statute, common law or otherwise, Claims
arising under any federal, state, county or local laws, of any jurisdiction,
including Claims for wrongful discharge, libel, slander, breach of express or
implied contract or implied covenant of good faith and fair dealing, Claims for
alleged fraud, concealment, negligence, negligent misrepresentation, promissory
estoppel, quantum meruit, intentional or negligent infliction of emotional
distress, violation of public policy, and Claims for discrimination,
retaliation, sexual harassment and Claims arising under any laws that prohibit
age, sex, sexual orientation, race, national origin, color, disability,
religion, veteran, workers’ compensation or any other form of discrimination,
harassment, or retaliation, including, without limitation, Claims under the Age
Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. §1981, the Civil Rights
Act of 1991, the Civil Rights Act of 1866 and/or 1871, the Equal Pay Act of
1963, the Lilly Ledbetter Fair Pay Act of 2009, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, as amended, the Family and
Medical Leave Act of 1993, the Occupational Safety and Health Act, the Employee
Polygraph Protection Act, the Uniformed Services Employment and Reemployment
Rights Act, the Worker Adjustment and Retraining Notification Act, the Genetic
Information Nondiscrimination Act, the National Labor Relations Act, the Labor
Management Relations Act, the Immigration Reform and Control Act, any statute or
laws of the State of Texas (including but not limited to the Texas Labor Code),
the State of Massachusettes (including the Fair Employment Practices Act), any
other t federal or state laws, any other federal, state, local, municipal or
common law whistleblower, discrimination or anti-retaliation statute law or
ordinance, and any other Claims arising under state or federal law, as well as
any expenses, costs or attorneys’ fees. Except as required by law, Executive
agrees that Executive will not commence, maintain, initiate, or prosecute, or
cause, encourage, assist, volunteer, advise or cooperate with any other person
to commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
charge, petition, complaint or Claim before any court, agency or tribunal
against the Company or any of the Company Released Parties arising from,
concerned with, or otherwise relating to, in whole or in part, Executive’s
employment, the terms and conditions of Executive’s employment, or Executive’s
separation from employment with the Company or any of the matters or Claims
discharged and released in this Agreement. This release shall not apply to any
of the Company’s obligations under this Agreement.
4.    No Interference. Nothing in this Agreement or the Surviving Agreement is
intended to interfere with Executive’s right to report possible violations of
federal, state or local law or regulation to any governmental or law enforcement
agency or entity, or to make other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. Executive
further acknowledges that nothing in this Agreement is intended to interfere
with Executive’s right to file a claim or charge with, or testify, assist, or
participate in an investigation, hearing, or proceeding conducted by, the Equal
Employment Opportunity Commission (the “EEOC”), any state human rights
commission, or any other government agency or entity. In making such
disclosures, Executive need not seek prior authorization from the Company, and
is not required to notify the Company of any such reports, disclosures or
conduct. However, by executing this Agreement, Executive hereby waives the right
to recover any damages or benefits in any proceeding Executive may bring before
the EEOC, any state human rights commission, or any other government agency or
entity or in any proceeding brought by the EEOC, any state human rights
commission, or any other government agency or entity on Executive’s behalf with
respect to any Claim released in this Agreement; except that Executive may
receive bounty money awarded by the U.S. Securities and Exchange Commission
pursuant to Section 21F of the Securities Exchange Act of 1934 or any similar
provision.


SEPARATION AND RELEASE AGREEMENT    Page 3

--------------------------------------------------------------------------------




5.    Known Violations. Executive represents and warrants that Executive is not
aware of any illegal acts committed by or on behalf of the Company and
represents that if Executive is or had been aware of any such conduct, that
Executive has properly reported the same to the Company’s Chief Legal Officer in
writing. Executive further represents and warrants that Executive is not aware
of any (i) violations, allegations or claims that the Company has violated any
federal, state, local or foreign law or regulation of any kind, or (ii) any
facts, basis or circumstances relating to any alleged violations, allegations or
claims that the Company has violated any federal, state, local or foreign law or
regulation of any kind. If Executive learns of any such information, Executive
shall immediately inform the Company’s Chief Legal Officer.
6.    Return of Company Property. Within three days of the Separation Date,
Executive shall, to the extent not previously returned or delivered, without
copying or retaining any copies: (a) return all equipment, records, files,
documents, data, computer programs, programs or other materials and property in
Executive’s possession which belong to the Company or any one or more of its
affiliates, including, without limitation, all computer access codes, messaging
devices, credit cards, cell phones, laptops, computers and related equipment,
keys and access cards; and (b) deliver all original and copies of The Company
Confidential Information, notes, materials, records, reports, plans, data or
other documents, files or programs (whether stored in paper form, computer form,
digital form, electronically or otherwise or on Executive’s personal computer or
any other media) that relate or refer to (1) the Company or any one or more of
its affiliates, or (2) the Company’s or any one or more of its affiliates’
financial information, financial data, financial statements, personnel
information, business information, strategies, sales, customers, suppliers, The
Company Confidential Information or similar information. Should Executive later
discover additional items described or referenced in subsections (a) or (b)
above, Executive will promptly notify the Company and return/deliver such items
to the Company.
7.    Surviving Agreement. Executive and the Company agree that the provisions
in Exhibit A to the Employment Agreement, Supplementary Terms of Employment –
Chief Executive Officer, H.D. Vest, Inc. (“Surviving Agreement”), shall survive
the termination of Executive’s employment and this Agreement and shall remain in
full force and effect as set forth therein except as hereby amended:
“11. Non-Competition:
(a)
For a period of two (2) years following the Separation Date, Executive shall
not, within the United States and Canada, accept employment with or provide
services for any entity whose business is or which takes steps to establish a
business that will be, or engage in any activities that are, competitive with
the Company’s business. For purposes of this paragraph 11, ‘the Company’s
business’ shall mean (a) preparation and tax preparation-related products and
services provided to consumers and small businesses, and to or through tax
professionals; (b) investment and insurance products or services, and related
advice and brokerage services, provided to or through tax professionals or in
conjunction with tax preparation services, and (c) providing tax advice,
enabling the provision of tax advice or using tax relationships or data to
inform or enable the provision of investing advice and guidance.



(b)
For a period of two (2) years following the Separation Date, Executive shall not
work with or for, or provide any services for, whether paid or unpaid,
Lightyear, Genstar, and Stone Point, and any entity that advises or sponsors
First Global, Cetera or Kestra.





SEPARATION AND RELEASE AGREEMENT    Page 4

--------------------------------------------------------------------------------




(c)
For a period of two (2) years following the Separation Date, Executive shall
seek and obtain the Company’s approval to provide any consulting services,
whether paid or unpaid, to or for any person or entity.”

“12. Non-Solicitation: For a period of two (2) years following the Separation
Date, on Executive’s own behalf or on behalf of any other person or entity,
Executive shall not solicit, induce or attempt to influence directly or
indirectly any employee of the Company to work for Executive or any other person
or entity for whom Executive works or intends to work, not shall Executive
solicit, induce or attempt to influence directly or indirectly any customer,
business partner, supplier or vendor of the Company to terminate his/her/its
business relationship with the Company.”
8.    Non-Disparagement. Executive agrees that the Company’s goodwill and
reputation are assets of great value to the Company which have been obtained and
maintained through great costs, time and effort. Therefore, Executive shall not
in any way disparage, libel or defame the Company, its business or business
practices, its products or services, or its shareholders, managers, officers,
directors, employees, investors or affiliates. The rights afforded the Company
under this provision are in addition to any and all rights and remedies
otherwise afforded by law. Nothing in this Section 8 is intended to interfere
with Executive’s rights in Section 4.
9.    Neutral Reference. The Company agrees to provide a neutral reference
regarding Executive’s employment with the Company and HD Vest. The Company shall
state only Executive’s position, compensation, separation date and that
Executive left the Company to pursue other opportunities.
10.    Cooperation. As a further material inducement to the Company to provide
Executive the consideration provided for in Section 2 and subject to Section 4,
Executive agrees (A) to cooperate and provide reasonable assistance, at the
request of the Company, in the transitioning of Executive’s job duties and
responsibilities, (B) to be reasonably available to the Company or its
representatives (including attorneys) to provide general advice or assistance as
requested by the Company, and (C) to cooperate and provide reasonable
assistance, at the request of the Company, in any and all investigations or
other legal, equitable or business matters or proceedings which involve any
matters for which Executive worked on or had responsibility during Executive’s
employment with the Company. This includes but is not limited to testifying (and
preparing to testify) as a witness in any proceeding or otherwise providing
information or reasonable assistance to the Company in connection with any
investigation, claim or suit, and cooperating with the Company regarding any
investigation, litigation, claims or other disputed items involving the Company
that relate to matters within the knowledge or responsibility of Executive.
Specifically, Executive agrees (i) to meet with the Company’s representatives,
its counsel or other designees at reasonable times and places with respect to
any items within the scope of this provision; (ii) to provide truthful testimony
regarding the same to any court, agency or other adjudicatory body; (iii) to
provide the Company with immediate notice of contact or subpoena by any
non-governmental party; and (iv) to not voluntarily assist any non-governmental
adverse party or such non-governmental adverse party’s representatives.
Executive acknowledges and understands that Executive’s obligations of
cooperation under this Section 10 are not limited in time and may include, but
shall not be limited to, the need for or availability for testimony. Executive
shall receive no additional compensation for time spent assisting the Company
pursuant to this Section 10 other than the compensation and benefits provided
for in this Agreement, provided that Executive shall be entitled to be
reimbursed for any reasonable out-of-pocket expenses incurred in fulfilling
Executive’s obligations pursuant to subsections (i) and (ii) above. Nothing in
this Section 10 is intended to interfere with Executive’s rights in Section 4.


SEPARATION AND RELEASE AGREEMENT    Page 5

--------------------------------------------------------------------------------




11.    No Assignment of Claims. Executive represents that Executive has not
transferred or assigned, to any person or entity, any claim involving the
Company or the Released Parties, or any portion thereof or interest therein. The
Parties acknowledge and agree that nothing in this Agreement shall prohibit
payment of any amounts due to Executive under this Agreement to Executive’s
estate or legal guardian.
12.    Binding Effect of Agreement. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors,
assigns, executors, administrators, heirs and estates. The Released Parties are
third-party beneficiaries of this Agreement.
13.    Controlling Law and Venue. This Agreement shall in all respects be
interpreted, enforced, and governed under the laws of the State of Texas,
without regard to any conflict of law principles. The Company and Executive
agree that the language in this Agreement shall, in all cases, be construed as a
whole, according to its fair meaning, and not strictly for, or against, either
of the Parties. The Parties agree that the Arbitration provisions in Section V
of the Surviving Agreement shall govern any dispute regarding this Agreement,
the Surviving Agreement and any other claim or dispute between Executive and the
Company or HD Vest. Venue of any claim or dispute that is not covered by the
Arbitration provisions in Section V of the Surviving Agreement shall be in a
state district court of competent jurisdiction in Dallas County, Texas, or the
United States District Court for the Northern District of Texas.
14.    Severability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect. Upon any finding by any government agency or court of
competent jurisdiction that Section 3 above is illegal or invalid, Executive
agrees to execute a valid and enforceable general release.
15.    Breach of Agreement. In the event Executive breaches any portion, or
challenges the enforceability, of this Agreement, Executive shall pay the
Company (i) an amount equal to all Moving/Commuting Expenses the Company paid on
Executive’s behalf or reimbursed to Executive, (ii) all attorneys’ fees,
expenses and costs the Company incurs in such action, and (iii) any and all
other damages to which the Company may be entitled at law or in equity as a
result of a breach of this Agreement.
16.    Knowing and Voluntary Waiver. Executive acknowledges that Executive has
had an opportunity to review all aspects of this Agreement, the Company is
advising and has advised Executive in writing (i.e., through this Agreement) to
consult with an attorney of Executive’s own choosing at Executive’s cost,
regarding the effect of this Agreement, and Executive has had a reasonable
opportunity to do so, if so desired. Executive understands it is Executive’s
choice whether or not to enter into this Agreement and that Executive’s decision
to do so is voluntary and is made knowingly. Executive acknowledges and
understands that this Agreement specifically releases and waives all rights and
claims Executive may have under the Age Discrimination in Employment Act
(“ADEA”) prior to the date on which Executive signs this Agreement. Furthermore,
Executive acknowledges that the promises and benefits provided for in Section 2
of this Agreement will be delayed until this Agreement becomes effective,
enforceable and irrevocable.
17.    Time for Consideration. Executive has knowingly and voluntarily entered
into this Agreement, and acknowledges that Executive has been given a period of
21 days from the date Executive received this Agreement to review and consider
this Agreement before executing it. Executive understands that Executive has the
right to use as much or as little of the 21 day period as Executive wishes
before executing this Agreement. Accordingly, Executive understands Executive
may execute this Agreement as soon as Executive wishes to execute it within the
21 day period. The signed Agreement must be returned to the Company, ATTN: Ann
Bruder, 6333 State Hwy 161, 6th floor, Irving, TX 75038, before the end of


SEPARATION AND RELEASE AGREEMENT    Page 6

--------------------------------------------------------------------------------




such 21 day period. Executive further understands that Executive may revoke this
his agreement to release claims under the ADEA, within seven days after signing
this Agreement, in which case the consideration provided for in Section 2 of
this Agreement shall be null and void, and Executive shall fully repay to the
Company all Moving/Commuting Expenses as set forth in Exhibit C of the
Employment Agreement within 30 days after the Separation Date. Revocation is
only effective if Executive delivers a written notice of revocation to the
Company, ATTN: Ann Bruder, 6333 State Hwy 161, 6th floor, Irving, TX 75038,
within seven days after executing the Agreement.
18.    No Admission of Liability. This Agreement shall not in any way be
construed as an admission by the Company or Executive of any acts of wrongdoing
or violation of any statute, law, or legal right. Rather, the Parties
specifically deny and disclaim that either has any liability to the other, but
are willing to enter this Agreement at this time to definitely resolve once and
forever this matter and to avoid the costs, expense, and delay of litigation.
19.    Entire Agreement. This Agreement and the Surviving Agreement constitute
the entire agreement and understanding between the Parties with respect to the
subject matter hereof, and fully supersede all prior and contemporaneous
negotiations, understandings, representations, writings, discussions and/or
agreements between the Parties, whether oral or written, pertaining to or
concerning the subject matter of this Agreement, including the Employment
Agreement. No oral statements or other prior written material not specifically
incorporated into this Agreement, except for the Surviving Agreements, shall be
of any force and effect, and no changes in or additions to this Agreement shall
be recognized, unless incorporated into this Agreement by written amendment,
such amendment to become effective on the date stipulated in it. Any amendment
to this Agreement must be signed by all Parties to this Agreement.
20.    Disclaimer of Reliance. Except for the specific representations expressly
made by the Company in this Agreement, Executive specifically disclaims that
Executive is relying upon or has relied upon on any communications, promises,
statements, inducements, or representation(s) that may have been made, oral or
written, regarding the subject matter of this Agreement. The Parties represent
that they are relying solely and only on their own judgment in entering into
this Agreement.
21.    No Waiver. Failure of the Company to exercise and/or delay in exercising
any right, power or privilege in this Agreement or the Surviving Agreements
shall not operate as a waiver. No waiver of the Company’s rights hereunder shall
be effective unless it is in writing and signed by the Company. The Company’s
waiver of any provision of the Agreement or the Surviving Agreement shall not
constitute (i) a continuing waiver of that provision, or (ii) a waiver of any
other provision of this Agreement. Furthermore, no waiver of any breach of any
provision shall be deemed to be a waiver of any preceding or succeeding breach
of the same or any other provision.
22.    Counterparts. This Agreement may be executed by the Parties in multiple
counterparts, whether or not all signatories appear on these counterparts
(including via electronic signatures and exchange of PDF documents via email),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
[Remainder of Page Intentionally Left Blank]




SEPARATION AND RELEASE AGREEMENT    Page 7

--------------------------------------------------------------------------------





PLEASE READ CAREFULLY – THIS AGREEMENT INCLUDES A RELEASE OF CLAIMS, INCLUDING A
RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. BEFORE SIGNING
THIS AGREEMENT, READ IT, AND CAREFULLY CONSIDER IT. IF YOU CHOOSE, DISCUSS THIS
AGREEMENT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).


MY SIGNATURE BELOW MEANS THAT I HAVE READ THIS AGREEMENT AND AGREE AND CONSENT
TO ALL THE TERMS AND CONDITIONS CONTAINED IN THIS AGREEMENT.




ACCEPTED AND AGREED TO BY:




EXECUTIVE




/s/ Robert D. Oros                                        
ROBERT D. OROS    


October 28, 2018                       _________
Date




BLUCORA, INC.


By:    /s/Ann J. Bruder                               
    
Title:    Chief Legal Officer                          


Date:    October 28, 2018                             


H.D. VEST, INC.


By:    Scott Rawlins                                   
    
Title:    President                                           


Date:    October 28, 2018                             






    









